Court of Appeals, State of Michigan

                                                 ORDER
                                                                                Cynthia Diane Stephens
Gabriela N Nolen v Estate of Charles L Laura                                      Presiding Judge

Docket No.     330621                                                           Kirsten Frank Kelly

LC No.         14-000850-CZ                                                     Christopher M. Murray
                                                                                  Judges


               The Court orders that the motion for sanctions for vexatious proceedings is DENIED.

             The Court also orders that the motion for clarification and to correct clerical erTOr in June
22, 2017 opinion is GRANTED. The June 22, 2017 opinion is hereby AMENDED to correct the
following:

               The last two sentences of the first paragraph of section Ill on page 5 which read: "We
similarly conclude that plaintiff has failed to establish a genuine issue of material fact with respect to the
nuisance and intentional infliction of emotional distress claims. However, we conclude that a question
of fact exists with respect to the assault and battery claim and, therefore, reverse the trial court' s
dismissal of that claim;" are corrected to read: "We similarly conclude that plaintiff has failed to
establish a genuine issue of material fact with respect to her claims."

                The last sentence of section IIl.D on page 9 which reads: "However, the comi did not
consider the concept of 'particulate touching;'" is revised to read: "We agree. We also find that plaintiff
failed to establish a prima facie case that defendant's conduct resulted 'from an act intended to cause
such a contact' or that the injuries alleged were caused by defendant's actions."

               In all other respects, the June 22, 2017 opinion remains unchanged.




K.F. Kelly, J., would grant the motion for sanctions for vexatious proceedings.


                          A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                AUG 17 2017
                                          Date